Title: James Madison to John Randolph, 10 February 1833
From: Madison, James
To: Randolph, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feb. 10. 1833
                            
                        
                        I recd. Sir, a few days ago your letter of Decr. 15. accompanied by that of Mr. Richardson. There being no
                            vacancy or provision for such an Instructor in the University of Virga. I have sent his letter with an extract from yours
                            to a friend in Williamsburg, who will communicate them to the proper authority in Wm & Mary. Should the services
                            of Mr. Richardson be there wanted, a correspondence, will of course be opened with him. Should they not be wanted, his
                            letter will be returned to me and receive the necessary answer. Should it appear that the Projected Institution at N. York
                            has opened a chance of success for Mr. R. I will let his wishes be known there also; but it is not probable that the
                            Establishment is ripe or very nearly so for an engagement of the Contemplated Professors.
                        Mrs. M. unites with me in acknowledgments, for the polite & kind terms in which you refer to our
                            social intercourse at Richmond, and in offering our wishes for the re-establishment of your health, & for
                            whatever else may conduce to the happiness of life.
                        
                            
                                
                            
                        
                    